Title: From James Madison to Dolley Madison, 31 October 1805
From: Madison, James
To: Madison, Dolley


          
            Washington Ocr. 31. [1805]
          
          Your second letter my dearest, of the 26. continued on the 28. is this moment recd; and flatters my anxious wishes & hopes for your perfect recovery, and your safe return to Washington. I am glad to find you so determined in your adherence to the Drs. prescriptions. Be assured that he will give none that are not indispensable, & that you will not rejoice in having strictly observed.
          I had not the pleasure of seeing Dr. P. & his daugh⟨ter⟩; till this morning. They intended to set out for Philada. this afternoon. I had therefore no opportuny of shewing them some attentions which I wished. They will tell their own story of Washington, the Races &c. Mrs. Randolph is expected by the Presidt. but he does not consider her coming as absolutely certain. My last informed you that I had written to Bishop Carrol with respect to Payne. He was so good as to lose not a moment in attending to the contents of it. I inclose his answer. I am sorry for the delay; but a birth seems at last to be secured for our son, & I hope it will prove a fortunate one. Tell me whether there be any steps in the mean time that you wish to be taken. We are all well. Inclosed are a letter from Mrs. Washington & another sent in by Mrs. Thornton. I believe I have already referred to Bishop Carroll’s to me also inclosed. I can give you no acct of the races nor of the Theatre, having not been at either. The arrears of business formed an objection, which was not combated by the slightest inclination. I repeat my kisses to Miss P. I wish I could give her more substantial ones than can be put on paper. She shall know the difference between them the moment she presents her sweet lips in Washington—after I have set the example on those of another person whose name I flatter myself you will not find it difficult to guess. I shall comply with all the ⟨com⟩;mands in your letter. With unalterable love I remain Yrs.
          
            James Madison
          
          
            Our worthy old friend Judge Jones death is published frm Fredg.
          
        